Case 1:21-cv-00673-TWP-TAB Document 1-3 Filed 03/19/21 Page 1 of 2 PageID #: 24
                                      34D02-2102-CT-000430                                   Filed: 2/22/202111:10 AM
                                                                                                                 Clerk
                                          Howard Superior Court 2                             Howard County, Indiana




   STATE OF INDIANA                     ) IN THE HOWARD COUNTY _ _ _ _ _ COURT
                                        )SS:
    COUNTY OF HOWARD                    ) CAUSE NO.:


    CARLA BLACK,                                )
               Plaintiff,                       )
                                                )
   vs.                                          )
                                                )
   WAL-MART STORES EAST, L.P.,                  )
             Defendant.

                                    COMPLAINT FOR DAMAGES

            Comes now the Plaintiff, Carla Black, by counsel, Jared A. Harts, for her cause of
   . action against the Defendant, Wal-Mart Stores East, L.P., alleges and says:

          1. At all times relevant hereto, Plaintiff was a resident of the City of Tipton, County of
   Tipton, State of Indiana.

          2. At all times relevant hereto, Defendant, Wal-Mart Stores East, L.P., was a foreign
   for-profit corporation, engaged in business in the City of Howard, State of Indiana.

           3. At all relevant times the Defendant owned, leased, controlled and/or maintained a
   store, commonly known as Kokomo Walmart Supercenter, located at 1920 East Markland
   Ave., City of Kokomo, County of Howard, State oflndiana.

          4. That on or about September 22, 2019, Plaintiff, Carla Black, was a patron and
   invitee in Defendant's store located at 1920 East Markland Ave., Kokomo, Indiana, when
   she slipped and fell on a wet substance on the floor resulting in injuries, some of which are
   permanent in nature.

          5. The Defendant owed Plaintiff a duty to exercise reasonable care in maintaining
   the premises in a reasonably safe condition for its patrons and invitees.

         6. That Defendant was negligent in that they failed to take reasonable measures to
   properly warn its patrons of the potential dangers posed by the wet floor.

          7. That at said time, the Defendant knew, or by the exercise of reasonable care
   should have known, of the unsafe condition on the premises.

         8. That Defendant breached its duty to Plaintiff by failing to properly maintain a safe
   environment for its patrons and failing to warn Plaintiff.
Case 1:21-cv-00673-TWP-TAB Document 1-3 Filed 03/19/21 Page 2 of 2 PageID #: 25




           9. As a direct and proximate result of the Defendant's negligence the Plaintiff has
    suffered severe and permanent injuries; has incurred hospital, medical and prescription
    expenses; has suffered physical and emotional pain, has missed opportunities to enjoy life;
    and will continue to incur such losses and damages.

         10. As a direct and proximate result of the carelessness and negligence of the
   Defendant, as aforesaid, Plaintiff has been otherwise damaged.

           WHEREFORE, the Plaintiff prays for judgment against the Defendant in an
   amount which will reasonably and fairly compensate her for all the losses and damages she
   has incurred to date and will incur in the future, for the cost of this action and for all other
   relief just and proper in the premises.




                                               Respectfully Submitted,

                                                Isl Tared A. Harts
                                              · Jared A. Harts
                                                Attorney for Plaintiff




   Jared A. Harts
   GOLITKO & DALY, P.C.
   317 West Alto Road
   Kokomo, IN 46902
   Telephone (765) 865-9300
